
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.19


ADESA, INC.
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

--------------------------------------------------------------------------------



ADESA, INC.
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 
   
  PAGE

--------------------------------------------------------------------------------

INTRODUCTION   1
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
1  
Section 1.1
 
Definitions
 
1   Section 1.2   Rules of Construction   4
ARTICLE II
 
ELIGIBILITY AND PARTICIPATION
 
4  
Section 2.1
 
Initial Participation
 
4   Section 2.2   Change in Eligibility   4   Section 2.3   Transfers from
Predecessor Plans   4
ARTICLE III
 
CONTRIBUTIONS AND CREDITS
 
5  
Section 3.1
 
Establishment of Accounts
 
5   Section 3.2   Initial Credit to the Accounts of Transferred Participants   5
  Section 3.3   Elective Deferrals.   5   Section 3.4   Employer Contribution
Credits.   6   Section 3.5   Pension Make-Up Credits   6   Section 3.6  
Additional Credits and Charges to Accounts.   7   Section 3.7   Tax Supplement
Benefit   8
ARTICLE IV
 
DISTRIBUTIONS
 
8  
Section 4.1
 
Application of Article
 
8   Section 4.2   Participant Distribution Elections.   8   Section 4.3   Timing
of Distributions   9   Section 4.4   Death of the Participant and Beneficiary
Designations.   9   Section 4.5   Hardship Distributions   9   Section 4.6  
Distribution on Change of Control Event   10   Section 4.7   Minimum Installment
Payment   10
ARTICLE V
 
PLAN ADMINISTRATION
 
10  
Section 5.1
 
Powers and Responsibilities of the Administrator
 
10   Section 5.2   Indemnification of Administrator   10   Section 5.3   Claims
and Claims Review Procedure.   10   Section 5.4   Income and Employment Tax
Withholding   11   Section 5.5   Notices   11
ARTICLE VI
 
AMENDMENT AND TERMINATION OF THE PLAN
 
11
ARTICLE VII
 
MISCELLANEOUS
 
12  
Section 7.1
 
Nature of Participants' Rights
 
12   Section 7.2   Spendthrift Clause   12   Section 7.3   Counterparts   12  
Section 7.4   No Enlargement of Employment Rights   12   Section 7.5  
Limitations on Liability   12   Section 7.6   Incapacity of Participant or
Beneficiary   12   Section 7.7   Corporate Successors   12   Section 7.8  
Evidence   12   Section 7.9   Action by Employer   13   Section 7.10  
Severability   13

i

--------------------------------------------------------------------------------



        The ADESA, Inc. 2005 Supplemental Executive Retirement Plan ("Plan") has
been adopted by ADESA, Inc. ("Company"), effective March 1, 2005.


INTRODUCTION


        The purpose of this Plan is to provide supplemental retirement benefits
for a select group of management or highly compensated Employees and to permit
covered Employees to increase their retirement benefits further by making salary
reduction deferrals pursuant to the Plan. The Employers intend for the Plan to
qualify as an unfunded arrangement maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of Sections 201, 301, and 401 of Employee
Retirement Income Security Act of 1974, as amended.

ARTICLE I
DEFINITIONS AND INTERPRETATION

        Section 1.1    Definitions.    Whenever the initial letter of a word or
phrase is capitalized herein, the following words and phrases shall have the
meanings stated below, unless a different meaning is plainly required by the
context:

        (a)   "Account" means, with respect to a Participant, the bookkeeping
account established by the Administrator to record the Participant's interest
under the Plan. "Account" also means, when the context so permits, the amount
credited to such bookkeeping account. Each Participant's Account shall consist
of the following sub-Accounts, to the extent applicable:

(1)"Deferral Account" means the Participant's interest under the Plan
attributable to (i) Elective Deferrals and (ii) non-Grandfathered elective
deferrals under a Predecessor Plan transferred to this Plan pursuant to
Section 2.3.

(2)"Employer Contribution Account" means the Participant's interest under the
Plan attributable to (i) Employer Contribution Credits; (ii) non-Grandfathered
employer contribution credits under a Predecessor Plan transferred to this Plan
pursuant to Section 2.3; and (iii) Pension Make-Up Credits.

(3)"Grandfathered Deferral Account" means the Participant's interest under the
Plan attributable to Grandfathered elective deferrals under a Predecessor Plan
transferred to this Plan pursuant to Section 2.3.

(4)"Grandfathered Employer Contribution Account" means the Participant's
interest under the Plan attributable to Grandfathered employer contribution
credits under a Predecessor Plan transferred to this Plan pursuant to
Section 2.3.

         (b)  "Administrator" means the Board; provided, however, the Board may
delegate one or more administrative responsibilities under the Plan to any
person (including a committee), in which case such person shall be considered
the Administrator with respect to the delegated responsibility.

         (c)  "Applicable Form" means the appropriate form, as designated and
furnished by the Administrator, to make an election or provide a notice under
the Plan.

         (d)  "Base Salary" means, for purposes of determining the Employer
Contribution Credits with respect to a Covered Participant for a Plan Year, the
Covered Participant's gross base salary for the Plan Year, as estimated by the
Administrator based on actual salary through December 1 of the Plan Year and
projected salary for the remainder of the Plan Year, unreduced by Elective
Deferrals or salary reduction contributions pursuant to Code Section 401(k) or
125. Base Salary for 2005 shall be determined as if the Plan Year had begun on
January 1, 2005.

         (e)  "Beneficiary" means, with respect to a Participant, the
Participant's beneficiary or beneficiaries, as determined pursuant to
Section 4.4.

--------------------------------------------------------------------------------




          (f)  "Benefit Commencement Date" means the date as of which a
distribution under the Plan is to be made (or begin, if payable in
installments).

         (g)  "Board" means the Company's Board of Directors.

         (h)  "Bonus" means, with respect to a Participant for a Plan Year, the
gross annual cash bonus payable to the Participant under the ADESA Annual
Incentive Plan with respect to services performed during such year, even if such
bonus is payable in a later Plan Year, unreduced by Elective Deferrals or salary
reduction contributions made pursuant to Code Section 401(k) or 125.

          (i)  "Change in Control Event" means, with respect to a Participant, a
change in the ownership or effective control of a relevant Employer or in the
ownership of a substantial portion of a relevant Employer's assets, to the
extent that such change is deemed to be an event described in Code
Section 409A(a)(2)(A)(v).

          (j)  "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

         (k)  "Company" means ADESA, Inc.

          (l)  "Compensation" means, with respect to a Participant for a payroll
period, the Participant's Gross Compensation for such period, reduced by
applicable withholdings and deductions.

        (m)  "Covered Participant" means, with respect to a Plan Year, a
Participant who, on December 1 of such year, is (i) actively employed as an
Eligible Employee; (ii) is no longer actively employed as an Eligible Employee,
but who terminated employment during such year on account of death, Disability,
or Retirement; or (iii) is on an Employer-approved Disability leave that began
during such year.

         (n)  "Deferral Election" means a deferral election filed by a
Participant pursuant to Section 3.3 on an Applicable Form.

         (o)  "Disability" means a medical or mental impairment that, in the
judgment of the Administrator, based on medical evidence submitted by the
Participant, renders the Participant unable to perform the material duties of
his employment and is expected to last for a period of at least six months or
until the Participant's earlier death.

         (p)  "Effective Date" means March 1, 2005, the effective date of the
Plan.

         (q)  "Elective Deferrals" means amounts deferred by a Participant under
the Plan pursuant to the Participant's Deferral Election.

         (r)  "Eligible Employee" means any Employee (i) who holds a position
listed in Appendix A, as amended from time to time, or (ii) who does not hold a
position listed in Appendix A but who is designated by the Administrator or the
Chairman of the Company's Board as an Eligible Employee and who has been
notified in writing of such designation and its effective date.

         (s)  "Employee" means any individual who is employed by an Employer.

          (t)  "Employer" or "Employers" means the Company and any Subsidiary
that has adopted the Plan with the consent of the Board.

         (u)  "Employer Contribution Credit" means, with respect to a
Participant, an amount credited to the Participant's Employer Contribution
Account pursuant to Section 3.4.

         (v)  "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        (w)  "Fixed Investment Fund" means an Investment Fund providing for a
fixed stated rate of return, as established by the Administrator from time to
time.

         (x)  "Fund" means an Investment Fund.

2

--------------------------------------------------------------------------------




         (y)  "Grandfathered" means, with respect to an amount transferred from
a Predecessor Plan, that the amount was deferred and vested on or before
December 31, 2004, that the arrangement pursuant to which the amount was
deferred has not been materially modified within the meaning of Code
Section 409A and the guidance thereunder, and that the amount is not subject to
the provisions of Code Section 409A.

         (z)  "Gross Compensation" means, with respect to a Participant for a
payroll period, the Participant's regular base salary for such period, unreduced
by Elective Deferrals and salary reduction contributions pursuant to Code
Section 401(k) or 125. "Gross Compensation" shall include holiday pay, vacation
pay, floating holiday pay, and sick pay, but shall exclude fringe benefits
(whether or not taxable), disability pay, severance pay, and other special pay.

       (aa)  "Ineligible 401(k) Plan Participant" means, with respect to a Plan
Year, a Covered Participant who did not satisfy the eligibility requirements of
the Company's qualified Code Section 401(k) Plan for all or part of the Plan
Year.

       (bb)  "Investment Credit" means, with respect to an Account, an amount
credited to the Account pursuant to Section 3.6.

       (cc)  "Investment Fund" means a fund established by the Administrator
pursuant to Section 3.6 for the purpose of determining Investment Credits.

       (dd)  "Participant" means an Eligible Employee who has become a
Participant pursuant to the provisions of Article II and whose entire Account
has not been distributed.

       (ee)  "Participation Service" means the combined period of participation
in this Plan, a Predecessor Plan, and the Insured Option Plan maintained by
ADESA Corporation between March 6, 1998, and March 5, 2001. "Participation
Service" also includes, in the case of certain Employees, prior service with
ALLETE Corporation or Automotive Finance Corporation, to the extent determined
by the Administrator and communicated to the Employee in writing at the time he
becomes a Participant.

        (ff)  "Pension Make-Up Credits" means credits to a Participant's Account
pursuant to Section 3.5.

       (gg)  "Plan" means the deferred compensation plan embodied herein, as
amended from time to time, known as the ADESA, Inc. 2005 Supplemental Executive
Retirement Plan.

       (hh)  "Plan Year" means the 12-month period beginning each January 1 and
ending on the following December 31, except that the first Plan Year shall begin
on the Effective Date and end on December 31, 2005.

(ii)"Predecessor Plan" means the ADESA Corporation Supplemental Executive
Retirement Plan and/or the Automotive Finance Corporation Supplemental Executive
Retirement Plan.

         (jj)  "Retirement" means Termination of Employment on or after
(1) reaching age 65 or (2) reaching age 55 and completing at least ten years of
Participation Service. In the case of certain Participants previously employed
by ALLETE Corporation, the reference to age 55 in clause (2) of the preceding
sentence shall be deemed a reference to age 50, to the extent determined by the
Administrator and communicated to the Participant in writing at the time he
becomes a Participant.

       (kk)  "Statutory Compensation Limit" means, (i) for the Plan Year ending
December 31, 2005, $205,000, and (ii) for any later Plan Year, the Code
Section 401(a)(17) compensation limit in effect for that Plan Year.

         (ll)  "Subsidiary" or "Subsidiaries" means a corporation, partnership,
or limited liability company, a majority of the outstanding voting stock,
general partnership interests, or membership interests, as the case may be, of
which is owned or controlled directly or indirectly by the Company or by one or
more other Subsidiaries. For the purposes of this definition, "voting stock"
means stock having voting power

3

--------------------------------------------------------------------------------




for the election of directors, or trustees, as the case may be, whether at all
times or only so long as no senior class of stock has such voting power by
reason of any contingency.

    (mm)  "Terminates Employment" or "Termination of Employment" means a
complete termination of the employment relationship between the Participant and
all Employers.

       (nn)  "Transferred Participant" means an individual who became a
Participant on the Effective Date and who had an accrued benefit under a
Predecessor Plan on the day preceding the Effective Date.

       (oo)  "Trust" means the ADESA, Inc. 2005 Supplemental Executive
Retirement Plan Trust, as amended from time to time, formerly known as the ADESA
Corporation Supplemental Executive Retirement Plan Trust.

       (pp)  "Trustee" means the trustee of the Trust from time to time.

        Section 1.2    Rules of Construction.    The following rules shall
govern the interpretation of the Plan:

        (a)   The Plan is intended to comply with (i) Code Section 409A and
(ii) the applicable provisions of ERISA, and it shall be interpreted and
administered in accordance with such intent.

        (b)   Subject to the provisions of Subsection (a), the Plan shall be
construed, regulated, and administered in accordance with the internal laws of
the State of Indiana, without regard to conflict of law principles.

        (c)   Words used in the masculine gender shall be deemed to include the
feminine, where appropriate, and vice versa, and words used in the singular
shall be deemed to include the plural, where appropriate, and vice versa.

        (d)   Headings and subheadings have been inserted for convenience of
reference only and shall not affect the construction of the terms hereof.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

        Section 2.1    Initial Participation.    An Eligible Employee shall
become an active Participant as of the later of (i) the Effective Date or
(ii) the date as of which such person becomes an Eligible Employee. An active
Participant shall receive Employer Contribution Credits to the extent provided
in Section 3.3 and may (but shall not be required to) make Elective Deferrals.

        Section 2.2    Change in Eligibility.    A Participant may be removed as
an active Participant by (i) the Administrator or the Chairman of the Company's
Board, effective as of the date written notice of such decision is provided to
the Participant, or (ii) by Plan amendment, effective as of the latest of
adoption of the amendment, the effective date of the amendment, or date on which
notice of the amendment is provided to the affected Participant. Upon removal
pursuant to the preceding sentence or upon ceasing to be an Eligible Employee, a
Participant shall become an inactive Participant. As an inactive Participant,
the Participant's Elective Deferrals and Employer Contribution Credits shall
cease, but Investment Credits shall continue to be credited to the Participant's
Accounts in the same manner as if the Participant were an active Participant
until such time as the Participant's Accounts are distributed in accordance with
the provisions of the Plan.

        Section 2.3    Transfers from Predecessor Plans.    As of the Effective
Date, the vested account balance of each Transferred Participant under the
Predecessor Plans shall be transferred to this Plan, and the Transferred
Participant shall not be entitled to any further benefit under any Predecessor
Plan. At the time of such transfer, the Administrator shall separately account
for each of the following amounts transferred to the Plan for each Transferred
Participant: (i) Grandfathered amounts attributable to the Participant's
elective deferrals (including earnings credits with respect to such

4

--------------------------------------------------------------------------------




elective deferrals), which shall be credited to the Participant's Grandfathered
Deferral Account, (ii) Grandfathered amounts attributable to employer
contribution credits for the Participant (including earnings credits with
respect to such contribution credits), which shall be credited to the
Participant's Grandfathered Employer Contribution Account, (iii) 
non-Grandfathered amounts attributable to the Participant's elective deferrals
(including earnings credits with respect to such elective deferrals), which
shall be credited to the Participant's Deferral Account, and
(iv) non-Grandfathered amounts attributable to employer contribution credits for
the Participant (including earnings credits with respect to such contribution
credits), which shall be credited to the Participant's Employer Contribution
Account.

ARTICLE III
CONTRIBUTIONS AND CREDITS

        Section 3.1    Establishment of Accounts.    The Administrator shall
establish on behalf of each Participant as of the date he becomes a Participant
an Account consisting of each of the following applicable sub-Accounts: Deferral
Account, Employer Contribution Account, Grandfathered Deferral Account, and
Grandfathered Employer Contribution Account. The Administrator shall credit and
charge such Accounts as provided in this Article. A Participant's interest in
his Accounts shall be 100% vested at all times.

        Section 3.2    Initial Credit to the Accounts of Transferred
Participants.    As of the Effective Date, the Administrator shall credit the
transferred amounts to the Accounts of each Transferred Participant as provided
in Section 2.3.

        Section 3.3    Elective Deferrals.    

        (a)    General Provisions.    Subject to the provisions of this Article,
a Participant may elect to defer (i) a whole percentage (up to 25%) of his Gross
Compensation for services performed during a Plan Year and/or (ii) a whole
percentage (up to 85%) of his Bonus for services performed during a Plan Year.
If a Participant makes a valid Deferral Election pursuant to this Article, the
Bonus or Compensation that would be payable to the Participant in the absence of
his election shall be reduced by the elected amount, and the reduction amount
shall be credited to the Participant's Deferral Account as of the payment date
for the Compensation or Bonus. To make a valid election, a Participant must
file a completed Deferral Election with the Administrator within the period
required by this Section.

        (b)    Initial Deferral Elections Regarding Gross Compensation.    In
general, a Participant must file his Deferral Election with respect to Gross
Compensation for a Plan Year before the beginning of the Plan Year in which the
Participant performs the services for which the Gross Compensation is paid. In
the first Plan Year of a Participant's participation, however, the Participant
may file a Deferral Election with respect to Gross Compensation paid for
services performed after the filing date at any time during the first 30 days of
participation and, for 2005, a Participant may file a Deferral Election with
respect to Gross Compensation paid for services performed after the filing date
at any time before March 15, 2005.

        (c)    Initial Deferral Elections Regarding Bonuses.    Unless a Bonus
represents performance-based compensation based on services performed over a
period of at least 12 months (within the meaning of Code
Section 409A(a)(4)(B)(iii)), the provisions of Subsection (b) shall apply to
Deferral Elections with respect to Bonuses. To the extent that a Bonus
represents performance-based compensation based on services performed over a
period of at least 12 months (within the meaning of Code
Section 409A(a)(4)(B)(iii)), the Participant may file the Deferral Election with
respect to such Bonus within the period prescribed by Subsection (b) or, if
later, at least six months before the end of the applicable performance period.

5

--------------------------------------------------------------------------------




        (d)    Revocation or Change of Deferral Elections.    Once made, a
deferral election with respect to Bonuses or Compensation shall remain in effect
for future Bonuses and Compensation, unless the election is revoked or a new
election filed pursuant to this Subsection. Any revocation of an existing
Deferral Election or new Deferral Election must be filed on an Applicable Form
with the Administrator within the period required by Subsection (b) or (c), as
applicable.

        Section 3.4    Employer Contribution Credits.    

        (a)    Base Employer Contribution Credits.    Except as otherwise
provided in this Section, for each Plan Year, each Covered Participant's
Employer Contribution Account shall be credited with Employer Contribution
Credits in an amount equal to the sum of 7% of the Participant's Base Salary up
to the Statutory Compensation Limit, plus 11% of the Participant's Base Salary
in excess of the Statutory Compensation Limit. Beginning with the first calendar
month following the calendar month in which a Participant completes 120 months
of Participation Service, the 7% Employer Contribution Credit required by the
preceding sentence shall be increased to 10%, and the 11% Employer Contribution
Credit required by the preceding sentence shall be increased to 14%. For
example, if a Participant completes 120 months of Participation Service on
March 5, 2008, the Employer Contribution Credit under this Subsection for the
2008 Plan Year shall be equal to the sum of (i) 7% of his Base Salary for the
first three months of 2008, up to one-fourth of the Statutory Compensation
Limit, plus 11% of such Base Salary in excess of such prorated compensation
limit, and (ii) 10% of his Base Salary for the last nine months of 2008, up to
three-fourths of such compensation limit, plus 14% of such Base Salary in excess
of such prorated compensation limit.

        (b)    Supplemental Employer Contribution Credits.    In addition to the
Employer Contribution Credit otherwise provided for by this Section, a
supplemental Employer Contribution Credit shall be credited to the Employer
Contribution Account of each Ineligible 401(k) Plan Participant. The amount of
the Eligible Contribution Credit shall be equal to 4% of the Participant's Base
Salary for the period during which the Participant is both a Covered Participant
and an Ineligible 401(k) Plan Participant.

        (c)    Credits for Individuals Who Become Participants after Beginning
of Plan Year.    If an individual becomes a Participant on any day other than
the first day of the Plan Year, such individual's contribution under Subsection
(a) for that Plan Year, if any, shall be based on that portion of the
individual's Base Salary that is attributable to the period beginning on the
date on which the individual becomes a Participant and ending on the last day of
that Plan Year.

        (d)    Credits for Covered Participants Not Actively Employed on
December 1 of Plan Year.    The Employer Contribution Credit for a Covered
Participant who is not an active Eligible Employee on December 1 of a Plan Year
shall be the credit under Subsection (a) or (c), as applicable, multiplied by a
fraction, the numerator of which is the number of full and partial months during
the Plan Year in which the Participant was an active Eligible Employee and the
denominator of which is the number of months in the Plan Year.

        (e)    Special Provisions Relating to Employer Contribution Credits for
2005.    Employer Contribution Credits pursuant to this Section for 2005 shall
be calculated as if the 2005 Plan Year had begun on January 1, 2005, and any
individual who became a Participant on the Effective Date had become a
Participant on January 1, 2005.

        (f)    Timing of Employer Contribution Credits.    All Employer
Contribution Credits with respect to a Participant for a Plan Year shall be
credited to the Participant's Employer Contribution Account as of December 1 of
the Plan Year.

        Section 3.5    Pension Make-Up Credits.    Section 3.2(b) and
Schedule 3.2(b) of the Employee and Director Matters Agreement, dated June 15,
2004, between ADESA, Inc. and ALLETE, Inc. require the Company to make five
annual pension make-up contributions to the Plan on behalf of the

6

--------------------------------------------------------------------------------



Employees listed in the Schedule. At the time such payments are required, they
shall be credited to the Participant's Employer Contribution Account.

        Section 3.6    Additional Credits and Charges to Accounts.    

        (a)    Reduction of Accounts to Reflect Distributions.    On the date of
any distribution with respect to a Participant under the Plan, his Accounts
shall be reduced by the amount of the distribution.

        (b)    Investment Credits.    Investment Credits shall be made to a
Participant's Accounts as provided in following paragraphs of this Subsection:

(1)The Administrator shall, from time to time, select Investment Funds to be
used to determine Investment Credits under the Plan. The Administrator shall
provide Participants with information regarding the Funds and may, in its sole
discretion, discontinue, substitute, or add a Fund as of the first day of any
month by providing at least 30 days' prior written notice to Participants.

(2)Each Participant may elect for his Accounts to be invested in one or more of
the Investment Funds by filing an Applicable Form with the Administrator. A
Participant may change his investment election as of the beginning of any
calendar month by filing a new Applicable Form with the Administrator before the
first day of such month. If a Participant does not designate any Investment
Fund, he shall be deemed to have elected the Fixed Interest Fund, to the extent
that such Fund exists, or if such Fund is no longer available, the most
comparable available Investment Fund.

(3)It is anticipated that the Company will contribute to the Trust, not later
than 30 days following the date as of which an amount transferred from a
Predecessor Plan, Elective Deferral, Employer Contribution Credit, or Make-Up
Pension Credit is credited to a Participant's Account ("Contribution Period"),
an amount equal to such credit and that such amount will be invested by the
Trustee pursuant to the Participant's election. If an anticipated contribution
and investment are made within the Contribution Period, the Investment Credits
with respect to the affected Participant's Accounts shall be the amounts earned
by the Trust with respect to such Accounts, as determined by the Administrator.
If an anticipated contribution and investment are not made within the
Contribution Period, the affected Participant's Accounts shall be credited with
Investment Credits as if such contributions had been made.

(4)It is anticipated that the Trustee will reinvest Trust assets to reflect a
Participant's election to change Investment Funds within 30 days after the
effective date of the Participant's election ("Reinvestment Period"). If the
Trustee changes the investment of Trust assets to reflect to Participant's
election within the Reinvestment Period, the Investment Credits with respect to
the affected Participant's Accounts shall be the amounts earned by the Trust
with respect to such Accounts, as determined by the Administrator. If the
Trustee does not change the investment of Trust assets to reflect to
Participant's election within the Reinvestment Period the affected Participant's
Accounts shall be credited with Investment Credits as if such reinvestment had
been made.

(5)For purposes of determining the Investment Credits with respect to the Fixed
Income Fund, the earnings of such Fund shall be deemed to be the stated rate for
the Fund, as in effect from time to time, rather than the actual return on Trust
assets.

(6)In determining Investment Credits to be credited to an Account, the
Administrator may make reasonable estimates and approximations, as it deems
appropriate.

        (c)    No Required Investment.    Notwithstanding the preceding
provisions, neither the Employers nor the Trustee shall be obligated to invest
any funds pursuant to a Participant's investment election. The sole purpose of
such election is to provide a method for determining the Investment Credits with

7

--------------------------------------------------------------------------------




respect to a Participant's Accounts. Even if anticipated contributions and
investments are made, the Participant shall have no right to such investments,
and his sole right to benefits under the Plan shall be as a general unsecured
creditor of the Company (and his Employer, if his Employer is a Subsidiary).

        Section 3.7    Tax Supplement Benefit.    To help pay for any income
taxes imposed on a Participant upon a distribution resulting from a Change in
Control Event, the gross distribution payable to any Participant as a result of
a Change in Control Event shall be increased by 40%.

ARTICLE IV
DISTRIBUTIONS

        Section 4.1    Application of Article.    A Participant's Grandfathered
Deferral Account and Grandfathered Employer Contribution Account shall be
subject to the distribution provisions set out in Appendix B, to the extent that
such Accounts derive from Grandfathered amounts transferred from the ADESA
Corporation Supplemental Executive Retirement Plan, and the distribution
provisions set out in Appendix C, to the extent that such Accounts derive from
Grandfathered amounts transferred from the Automotive Finance Corporation
Supplemental Executive Retirement Plan. The remaining provisions of this Article
shall apply only to the Participant's Deferral Account and Employer Contribution
Account.

        Section 4.2    Participant Distribution Elections.    

        (a)   Subject to the following provisions of this Article, distribution
of a Participant's Deferral Account and Employer Contribution Account shall be
made as elected by the Participant under this Section. To be effective, a
Participant distribution election must be filed with the Administrator on an
Applicable Form within the required filing period.

        (b)   At the time he makes a Deferral Election under the Plan, a
Participant shall elect how the amounts subject to the Deferral Election
(including all Investment Credits with respect thereto) shall be distributed
from the Plan. The Participant may elect as the Distribution Commencement Date
for such amounts either (i) the first day of the month occurring at least
30 days after his Termination of Employment or (ii) the earlier of such date and
a specified date that is at least five years after the date of his election. The
Participant may elect for distribution of such amounts to be made (i) a lump sum
payment, (ii) in substantially equal annual installments (not to exceed ten), or
(iii) in a combination of such methods; provided, however, a distribution as of
a designated date must be made in a lump sum. If the Participant elects for an
amount to be distributed in installments, the first installment shall be paid as
of the Distribution Commencement Date, and remaining installments shall be paid
as of the next following anniversaries of that date. The amount of each such
installment shall determined by dividing the amounts subject to the installment
election by the number of remaining installments (including the installment
being calculated). For example, if a Participant elects three annual
installments, the first installment shall be one-third of the amount subject to
the election, the second installment shall be one-half of the remaining amount
subject to the election, and the third installment shall be the entire remaining
amount subject to the election.

        (c)   An individual shall make an election within 30 days after becoming
a Participant regarding the form in which amounts derived from Employer
Contribution Credits shall be distributed. In the case of an individual who
first becomes a Participant as of the Effective Date, such election shall
include the form in which any amounts derived from non-Grandfathered amounts
transferred to his Accounts pursuant to Section 2.3 and Pension Make-Up
Contribution Credits shall be distributed. The Distribution Commencement Date
for such amounts shall be the first day of the month occurring at least 30 days
after the Participant's Termination of Employment. The Participant may elect for
distribution of such amounts to be made (i) as a lump sum payment, (ii) in
substantially equal annual installments (not to exceed ten), or (iii) in a
combination of such methods. If the Participant elects for an amount to be
distributed in installments, the first installment shall be paid as of the
Distribution

8

--------------------------------------------------------------------------------



Commencement Date, and remaining installments shall be paid as of the next
following anniversaries of that date. The amount of each such installment shall
determined by dividing the amounts subject to the installment election by the
number of remaining installments (including the installment being calculated). A
Participant may make a new distribution election for future Employer
Contribution credits, effective as of the first day of the next following Plan
Year, by filing a new election form with the Administrator before the beginning
of that Plan Year.

        Section 4.3    Timing of Distributions.    In general, distributions
pursuant to the Plan shall be made (or begin, if payable in installments) on or
as soon as administratively feasible after the Benefit Commencement Date.
Notwithstanding any other provision of the Plan, if a Participant who is a key
employee (within the meaning of Code Section 416(i)), becomes entitled to a
distribution on account of Termination of Employment for a reason other than
death or disability (within the meaning of Code Section 409A(a)(2)(C)), to the
extent required by Section 409A, distributions pursuant to the Plan shall be
made (or begin, if payable in installments), six months after the Participant's
Termination of Employment (or, if earlier, as soon as feasible following the
Participant's death).

        Section 4.4    Death of the Participant and Beneficiary
Designations.    

        (a)    Form and Time of Payment.    If a Participant dies before his
Benefit Commencement Date, his Accounts shall be distributed to his Beneficiary
in the same form and manner as they would have been distributed to the
Participant, if he had lived. If a Participant dies after his Benefit
Commencement Date, his remaining Accounts shall be distributed to his
Beneficiary in the form and manner of distribution in effect on the date of his
death.

        (b)    Designation of Beneficiaries.    A Participant may designate a
primary and contingent beneficiary or beneficiaries on an Applicable Form. The
Participant may change such designation at any time and for any reason. If the
Participant does not designate a beneficiary, or if the Participant's
designation is for any reason illegal or ineffective, or if the designated
beneficiary(ies) do not survive the Participant, the Participant's beneficiary
shall be (i) his surviving spouse, if he is survived by his spouse; (ii) if
there is no surviving spouse, his duly appointed and qualified executor or other
personal representative to be distributed in accordance with the Participant's
will or applicable intestacy law; or (iii) if there is no such representative
duly appointed and qualified within 60 days after the Participant's death, then
such persons who would be entitled to share in the distribution of his estate
under the applicable intestacy law in the proportions required by such law. The
Administrator may determine the identity of the beneficiaries, and in so doing
may act and rely upon any information that it may deem reliable upon reasonable
inquiry, and upon any affidavit, certificate, or other document believed by it
to be genuine, and upon any evidence believed by it to be sufficient.

        Section 4.5    Hardship Distributions.    Notwithstanding the preceding
provisions of this Article, a Participant shall be entitled to early
distribution of his Accounts upon the occurrence of an unforeseeable emergency
(within the meaning of Code Section 409A(a)(2)(B)(ii)) to the extent that such
distribution is permitted by this Section and Code Section 409A. In general, an
"unforeseeable emergency" is a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, his spouse, or his
dependent (within the meaning of Code Section 152(a)). A distribution may be
made on account of unforeseeable emergency only if the amounts distributed do
not exceed the amounts necessary to satisfy the emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which the severe financial hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant's assets (to the extent that the
liquidation of such assets would not itself cause severe financial hardship). A
Participant must request a distribution pursuant to this Section by filing an
Applicable Form with the Administrator and providing such information as the
Administrator reasonably requests. If the Administrator determines, in its sole
discretion, that the requirements of this Section and Code Section 409A permit a
requested distribution, such distribution shall be made to the Participant in a
lump sum as soon as administratively feasible after the distribution is
approved.

9

--------------------------------------------------------------------------------




        Section 4.6    Distribution on Change of Control Event.    As soon as
administratively feasible following any Change of Control Event with respect to
a Participant, the Participant's entire Accounts shall be distributed to him in
a lump sum payment.

        Section 4.7    Minimum Installment Payment.    Notwithstanding a
Participant's election, the minimum amount of any elected installment payment
shall be equal to the lesser of (i) the Participant's remaining Accounts or
(ii) $100,000.

ARTICLE V
PLAN ADMINISTRATION

        Section 5.1    Powers and Responsibilities of the Administrator.    The
Administrator shall have full responsibility and discretionary authority to
administer the Plan, including (but not limited to) the following:

        (a)   to interpret Plan documents, decide all questions relating to an
individual's eligibility to participate in the Plan, require information from a
Participant or Beneficiary, determine whether a Participant has Terminated
Employment, determine the amount, manner, and timing of distributions under the
Plan, resolve any claim for benefits in accordance with Section 5.3, and appoint
or employ advisors, including legal counsel, to render advice with respect to
any of the it responsibilities under the Plan.

        (b)   to maintain sufficient records to determine each Participant's
eligibility to participate and the adjustments to his Accounts; and

        (c)   to create forms and adopt rules as it deems necessary, desirable,
or appropriate in the administration of the Plan.

        When making a determination or calculation, the Administrator shall be
entitled to rely upon information furnished by a Participant or Beneficiary, the
Employers, or the legal counsel of an Employer. Subject to a claimant's appeal
right under Section 5.3, all acts and decisions of the Administrator shall be
final, binding, and conclusive.

        Section 5.2    Indemnification of Administrator.    The Administrator
shall be indemnified and held harmless by the Employers with respect to any
actual or alleged breach of responsibilities performed or to be performed
hereunder.

        Section 5.3    Claims and Claims Review Procedure.    

        (a)    Defined Terms.    For purposes of this Section, the following
terms shall have the meanings set out below:

(1)"Benefit Claim" means a request or claim for a benefit under the Plan,
including a claim for a greater benefits than have been paid.

(2)"Denial" or "Denied" refers to any of the following: a denial, reduction,
termination, or failure to provide or make payment (in whole or in part) of a
benefit, including determinations based on eligibility.

        (b)    Initial Claim Filing.    All Benefit Claims must be in accordance
with procedures established by the Administrator from time to time. A Benefit
Claim and any appeal thereof may be filed by the claimant or his authorized
representative.

        (c)    Initial Review of Benefit Claim.    The Administrator shall
provide the claimant with written or electronic notice of its approval or Denial
of a properly filed Benefit Claim within 90 days after receiving the claim,
unless special circumstances require an extension of the decision period. If
special circumstances require an extension of the time for processing the claim,
the initial 90-day period may

10

--------------------------------------------------------------------------------




be extended for up to an additional 90 days. If an extension of the initial
90-day period is required, the Administrator shall provide written notice of the
required extension before the end of the initial 90-day period, which shall
(i) specify the circumstances requiring an extension and (ii) the date by which
the Administrator expects to make a decision.

        (d)    Initial Denial of Benefit Claim.    If a Benefit Claim is Denied,
the Administrator shall provide the claimant with written or electronic notice
containing (i) the specific reasons for the Denial, (ii) references to the
applicable Plan provisions on which the Denial is based, (iii) a description of
any additional material or information needed and why such material or
information is necessary, and (iv) a description of the applicable review
process and time limits.

        (e)    Appeal of a Claim Denial.    A claimant may appeal the Denial of
a claim for benefits by filing a written appeal with the Administrator within
60 days after the claimant receives written or electronic notice of the Denial.
The claimant's appeal shall be deemed filed on receipt by the Administrator. If
a claimant does not file a timely appeal, the Administrator's decision shall be
deemed final, conclusive, and binding on all persons.

        (f)    Decision of Appeal.    The Administrator shall provide the
claimant with written or electronic notice of its decision on appeal within
60 days after receipt of the claimant's appeal request, unless special
circumstances require an extension of this time period. If special circumstances
require an extension of the time to process the appeal, the processing period
may be extended for up to an additional 60 days. If an extension is required,
the Administrator shall provide written notice of the required extension to the
claimant before the end of the original 60-day period, which shall specify the
circumstances requiring an extension and the date by which the Administrator
expects to make a decision. If the Benefits Claim is Denied on appeal, the
Administrator shall provide the claimant with written or electronic notice
containing a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information relevant to the Benefits Claim, as well as the specific
reasons for the Denial on appeal and references to the applicable Plan
provisions on which the Denial is based. The Administrator's decision on appeal
shall be final, conclusive, and binding on all persons, subject to the
claimant's right to file a civil actions pursuant to ERISA Section 502(a).

        Section 5.4    Income and Employment Tax Withholding.    The Employers
or the Trustee shall withhold from any benefits payable under the Plan such
amounts as they deem necessary to satisfy applicable income and employment tax
withholding.

        Section 5.5    Notices.    Any notice or document required to be
provided to the Administrator shall be properly provided, only if personally
delivered to or mailed, by registered mail, postage pre-paid, to the following:

Corporate Benefits Manager
ADESA, Inc.
13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032

or as otherwise provided in written notice to the Participant.

Any notice or document required to be provided to the Participant or Beneficiary
shall be properly given or filed, only if delivered to the Participant or if
mailed by first class mail to the Participant or Beneficiary at his most recent
home address, as listed on the records of the Employer.

ARTICLE VI
AMENDMENT AND TERMINATION OF THE PLAN

        The Company shall have the right to amend or terminate the Plan at any
time: provided, however, no such amendment of termination shall (i) result in an
acceleration of benefit payments in violation of

11

--------------------------------------------------------------------------------




Code Section 409A and the guidance thereunder, (ii) result in any other
violation of Section 409A or the guidance thereunder, or (iii) reduce the amount
allocated to a Participant's Accounts as of the date of the amendment or
termination or adversely affect the Participant's rights with respect to such
Accounts.

ARTICLE VII
MISCELLANEOUS

        Section 7.1    Nature of Participants' Rights.    The Company and a
Participant's Employer (if the Participant is employed by a Subsidiary) shall be
responsible for the payment of all benefits under the Plan with respect to that
Participant, to the extent that such benefits are not payable from the Trust.
The Employers shall not have any obligation to set aside assets for the
provision of benefits under the Plan and, if any such funds are contributed to
the Trust, they shall remain subject to the claims of the Employers' creditors.
No Participant or Beneficiary shall have any rights to any assets of an Employer
or the Trust other than as a general creditor of the Company and his Employer.

        Section 7.2    Spendthrift Clause.    No benefit or interest available
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or Beneficiary, either voluntarily or involuntarily.

        Section 7.3    Counterparts.    This Plan may be executed in any number
of counterparts, each of which shall constitute but one and the same instrument
and may be sufficiently evidenced by any one counterpart.

        Section 7.4    No Enlargement of Employment Rights.    Nothing contained
in the Plan shall be construed as a contract of employment between an Employer
and any person, nor shall the Plan be deemed to give any person the right to be
retained in the employ of an Employer or limit the right of an Employer to
employ or discharge any person with or without cause, or to discipline any
Employee.

        Section 7.5    Limitations on Liability.    Notwithstanding any of the
preceding provisions of the Plan, none of the Employers, the Administrator, and
each individual acting as an employee or agent of any of them shall be liable to
any Participant or Beneficiary for any claim, loss, liability, or expense
incurred in connection with the Plan, except when the same shall have been
judicially determined to be due to the gross negligence or willful misconduct of
such person.

        Section 7.6    Incapacity of Participant or Beneficiary.    If any
person entitled to receive a distribution under the Plan is physically or
mentally incapable of personally receiving and giving a valid receipt for any
payment due (unless prior claim therefor shall have been made by a duly
qualified guardian or other legal representative), then, unless and until claim
therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Administrator may provide for such payment or
any part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Employers and the Plan.

        Section 7.7    Corporate Successors.    The Plan shall not be
automatically terminated by a transfer or sale of assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or
other entity ("Transaction"), but the Plan shall be continued after the
Transaction only if and to the extent that the transferee, purchaser, or
successor entity agrees to continue the Plan.

        Section 7.8    Evidence.    Evidence required of anyone under the Plan
may be by certificate, affidavit, document, or other information that is signed,
made, or presented by the proper party or parties and that the person relying
thereon considers pertinent and reliable.

12

--------------------------------------------------------------------------------




        Section 7.9    Action by Employer.    Any action required of or
permitted by an Employer under the Plan shall be by resolution of its board of
directors or by a person or persons authorized by resolution of such board to
act on its behalf with respect to the Plan.

        Section 7.10    Severability.    If any provision of the Plan is held to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
endorsed as if such illegal or invalid provisions had never been contained in
the Plan.

        To signify the adoption of the ADESA, Inc. 2005 Supplemental Executive
Retirement Plan, the duly authorized Chief Executive Officer of ADESA, Inc. has
signed this document on the date specified below.

        ADESA, Inc.
Date:
 
March 28, 2005

--------------------------------------------------------------------------------


 
By:
/s/  DAVID G. GARTZKE      

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



INTRODUCTION
